United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2000
                                     ___________

Rubin Palacios,                      *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * District of Minnesota.
Social Security Administration,      *
                                     * [UNPUBLISHED]
             Appellee.               *
                                ___________

                           Submitted: October 3, 2000
                               Filed: October 6, 2000
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Ruben Palacios appeals the district court’s1 denial of his application for
attorney’s fees and expenses under the Equal Access to Justice Act, 28 U.S.C. section
2412(d). Palacios, a prevailing party, argues the district court abused its discretion in
concluding that the Commissioner’s position was substantially justified. The propriety
of the Commissioner’s position in this social security case turned on the soundness of
the administrative law judge’s determination that Palacios’s subjective complaints of

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
pain were not credible. The district court concluded that the Commissioner’s position
did not lack a reasonable basis in law or fact, because the administrative law judge
evaluated Palacios’s subjective complaints--albeit incorrectly--under the factors set
forth in Polaski v. Heckler, 739 F.2d 1320, 1332 (8th Cir. 1984). After carefully
reviewing the record and the parties’ briefs, we hold that the district court’s conclusion
was within its discretion. See Patterson v. Buffalo Nat’l River, 144 F.3d 569, 571-72
(8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-